Citation Nr: 1627257	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to November 1970. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Waco, Texas.  

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of entitlement to service connection for prostate and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.

2.  The Veteran's currently diagnosed tinnitus was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A review of the February 2016 Board videoconference hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was also provided with a VA examination and medical opinion in conjunction with the service connection claims on appeal in May 2011 to clarify the nature and etiology of his claimed bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the May 2011 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In written statements of record and during his February 2016 Board videoconference hearing, the Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, asserting that he was exposed to high levels of noise working around aircraft and on the flight line during his active service.  He has reported having problems with his hearing and with tinnitus since service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss or tinnitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 revealed that his military occupational specialty was App Aircraft Mechanic.  

Despite the Veteran's reports of an onset of his claimed bilateral hearing loss and tinnitus during his service, service treatment records associated with the record are negative for a diagnosis of or treatment for tinnitus or for a bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385.  

In the Veteran's November 1969 service enlistment examination report, the Veteran's ears were normal on clinical evaluation.  Pure tone thresholds, in decibels, were as follows in the audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
N/A
-5
LEFT
5
10
-5
N/A
0

In a January 1970 Report of Medical History, the Veteran marked yes to the question of "ever had or have you now" concerning to ear, nose, and throat (ENT) trouble and running ears.  The examiner noted that the Veteran had a past history of ear trouble and referred to running ears after taking a shower but had no treatment required, no trouble in last year, no complications, and no sequela.

In the Veteran's January 1970 service examination report, his ears were normal on clinical evaluation.  Pure tone thresholds, in decibels, were as follows in the audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
0
0
0
10
10

In an April 1970 service treatment record, the Veteran indicated that he had been involved in a fight, scraping his right shoulder and right ear.  He complained of occasional, slight hearing loss when turning his head.  On physical examination, the ear was negative with no bleeding and intact tympanic membrane.  The examiner noted that the Veteran would be referred to ENT if ears continued.

In October 1970, the Veteran was diagnosed with paranoid personality disorder and found eligible for administrative separation at that time. 

Post-service VA treatment notes dated from 2003 to 2014 did not reflect any complaints or findings of bilateral hearing loss or tinnitus. 

In a May 2011 VA examination report, the examiner indicated that hearing evaluations dated in March 1969 and January 1970 showed hearing within normal limits bilaterally.  The examiner highlighted that there was no significant threshold shift evident when comparing data obtained in 1969 to that obtained in 1970.  It was further noted that there was no documentation of tinnitus in service.  The Veteran reported a gradual onset of hearing loss and tinnitus within the past five years.  The examiner clearly noted that military noise exposure was positive while occupational and recreational noise exposure was negative.  The Veteran reported fluid running from his ears six to eight months ago, but denied seeking medical assessment for that symptom.  He complained of intermittent, bilateral tinnitus. 

Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
25
25
25
35
LEFT
25
30
25
35
30

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Accordingly, a bilateral hearing loss disability for VA standards was shown.  38 C.F.R. § 3.385.  The examiner diagnosed bilateral sensorineural hearing loss, normal tympanograms, and bilateral tinnitus.  It was indicated that tinnitus was as likely as not a symptom associated with the hearing loss.  After examining the Veteran and reviewing the record, the examiner opined that due to the normal audiometric data evidenced while in service and the cited onset of the symptoms, which was many years after his military service, it was less likely as not that the hearing loss was the result of his military duty.  The examiner further indicated that there was no obvious reason for tinnitus beginning when it did.  However, due to the cited onset of the tinnitus symptoms many years after his military service, it was less likely as not that the tinnitus was the result of his military duty.

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  As an initial matter, there is no factual basis in the record that tinnitus or bilateral hearing loss was incurred during service, or that bilateral hearing loss was manifested as a chronic disease within a year after his discharge from service in 1970.  Available service treatment records associated with record are negative for tinnitus as well as for a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

Post-service medical evidence of record first showed findings of tinnitus and hearing loss decades after the Veteran's separation from active service in 1970.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of a disorder). 

Post-service medical evidence of record showed current diagnoses of bilateral hearing loss and tinnitus.  In addition, evidence of record shows that the Veteran was exposed to loud noises during service.  However, the record does not include any probative evidence of a causal relationship between the Veteran's bilateral hearing loss or tinnitus and his active military service.  In fact, in the May 2011 VA examination report discussed at length above, the examiner specifically opined that the Veteran's hearing loss and tinnitus were less likely as not related to service.  The examiner provided a complete rationale for the stated opinion, citing to a detailed review of the evidence of record and clearly acknowledging the Veteran's asserted in-service noise exposure was positive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the May 2011 VA examiner.

The only evidence to support the Veteran's contentions that the onset of his bilateral hearing loss and tinnitus was during his period of active duty is his own statements made in support of his claims for VA service-connected compensation.  The Board finds, however, that the inconsistencies between the Veteran's statements to the May 2011 VA examiner as well as during his February 2016 Board hearing made in support of his claims for service-connected compensation and the contemporaneous medical evidence reduces the credibility of his statements, as does the inherent bias in those statements caused by the fact they were made in an effort to obtain monetary compensation.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary medical evidence against lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604   (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Here, the Board finds that the inconsistencies in the lay evidence concerning when the Veteran's claimed disorders onset diminishes his credibility such that it reduces the probative value of his assertions.

The hearing testimony and statements from the Veteran that his bilateral hearing loss and tinnitus is related to active service, to include in-service noise exposure, are also not competent evidence to establish the etiology of his current bilateral hearing loss and tinnitus.  Evidence of the etiology of the Veteran's bilateral hearing loss requires medical diagnosis based on diagnostic testing, which the Veteran and his representative are not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Veteran's statements are competent evidence as to observable symptomatology, including decreased hearing acuity and ringing in the ears.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's bilateral hearing loss and tinnitus was incurred during or as a result of service draw medical conclusions which he is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral hearing loss and tinnitus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for prostate and skin disorders is warranted.

In written statements of record and during his February 2016 Board videoconference hearing, the Veteran has asserted that his claimed skin and prostate disorders started during service.  The Veteran has also asserted that his prostate condition was secondary to exposure to dangerous and toxic chemicals during military service.

Regarding the Veteran's service connection claim for a prostate disorder, service treatment records showed treatment for gonorrhea in March 1970 and for nonspecific urethritis from July to October 1970.  Post-service VA treatment records dated from 2009 to 2012 detailed complaints of prostate and urinary symptomatology such as polyuria and urinary urgency.  VA treatment providers noted findings of benign prostatic hypertrophy (BPH) with normal prostate specific antigen (PSA) levels.  A December 2011 private physician statement noted findings of bladder dysfunction and enlarged prostate with complaints of urgency and frequency in large volumes.  Urinalysis and PSA level findings were noted to be normal.  The physician detailed the Veteran's reports that his symptoms dated back to 1970.

Regarding the Veteran's service connection claim for a skin disorder, service treatment records reflected treatment for right cheek burn in October 1969 and seborrheic dermatitis in April 1970.  In a January 1970 Report of Medical History, the Veteran marked yes to the question of "ever had or have you now" concerning to skin diseases.  The examiner noted that the Veteran had been treated for skin rash with skin lotion.  Post-service VA treatment records dated in 2003 showed treatment for itchy skin lesions, most likely nummular eczema, and for resolved atopic dermatitis precipitated by weather changes.  Additional VA treatment records detailed findings of seborrheic keratosis in 2012. 

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claims until competent VA medical examinations and opinions are provided, in order to ascertain the nature and etiology of the Veteran's claimed prostate and skin disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed prostate and skin disorders from the Nashville VA Medical Center (VAMC) and Dallas VAMC.  As evidence of record only includes treatment records dated up to April 2014 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed prostate and skin disorders from Nashville VAMC and Dallas VAMC for the time period from April 2014 to the present and associate them with the record.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed prostate disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed prostate disorder was causally related to active military service, to include the documented in-service treatment for gonorrhea in March 1970 and for nonspecific urethritis from July to October 1970.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  The Veteran should also be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed skin disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed skin disorder was causally related to active military service, to include the documented in-service treatment for seborrheic dermatitis in April 1970.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2014 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


